Citation Nr: 0424171	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for a disability 
manifested by chronic fatigue.

3.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1976 and again from November 1990 to March 1991.  She also 
had several years of service with the U.S. Army Reserves.  
The veteran served in the Southwest Asian theatre of 
operations from January 12, 1991 to March 13, 1991.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran was afforded a personal 
hearing before a RO Hearing Officer in April 1999 and before 
the undersigned veterans law judge in December 2000.  
Transcripts of those hearings are contained in the claims 
folder.

The Board remanded this matter in July 2003 for the purpose 
of correcting certain due process deficiencies.  The matter 
has been returned to the Board for final appellate 
consideration.

The Board notes that this appeal initially included the 
issues of entitlement to service connection for bilateral 
knee disability, bilateral hip disability, and low back 
disability.  By a rating action dated in October 1999, the RO 
granted service connection for retropatellar pain syndrome of 
the left knee, retropatellar pain syndrome of the right knee, 
and chronic low back strain.  Service connection for 
bilateral hip disability due to fibromyalgia was granted in 
September 2003.  Accordingly, those issues are no longer the 
subjects of appellate consideration.

The issues of entitlement to service connection for a 
disability manifested by chronic fatigue and left shoulder 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from January 19, 1991 to August 27, 1991.

2.  The veteran's gastrointestinal complaints are caused by a 
hiatal hernia and gastroesophageal reflux disease, which are 
did not have their onset during her active military service 
and are not otherwise related to her periods of service.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by military service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By letter dated in February 2001, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim for service connection, but that she 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that she wanted VA to try and obtain.  

The April 1997 rating decision, the February 1998 statement 
of the case (SOC), the October 1999 supplemental statement of 
the case (SSOC), and the September 2003 SSOC, collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for service connection.  The September 
2003 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of her and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The veteran identified relevant treatment at various VA and 
non-VA private medical providers and the claims folder 
contains treatment records from Allenmore Medical Center, 
Group Health Cooperative of Puget Sound, D.C. Brose, Ph.D., 
D. Ginsberg, M.D., H.N. Sales, M.D., and the Puget Sound VA 
Health Care System.  Records and decisions from the Social 
Security Administration (SSA) have also been obtained.  The 
veteran was afforded examinations for VA purposes in July 
1996 and April 2001.  The Board also performed its own 
development of the appeal, which the veteran was advised of 
in the September 2003 SSOC.  The Board therefore finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran argues that she suffers from a disability of the 
stomach as a result of her active service.  She asserts her 
gastrointestinal disability (hiatal hernia) had its onset 
during her active service.  Alternately, she maintains her 
gastrointestinal problems are etiologically related to her 
service in the Southwest theater of operations during the 
Persian Gulf War.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 

(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The claims file reflects that the veteran served in the 
Southwest Asia theater of operations from January 12, 1991 to 
March 13, 1991.  Thus, she is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a gastrointestinal 
disability during the veteran's active military service.  A 
physical examination conducted in September 1990 indicated 
that her abdomen and viscera were normal.  When she underwent 
a demobilization examination in March 1991, the veteran made 
no reference to any gastrointestinal problems and her abdomen 
and viscera were again found to be normal.  A scheduled 
Reserves examination was conducted in July 1995.  The veteran 
gave a history of indigestion since February 1995.  However, 
on physical examination, her abdomen and viscera were found 
to be normal.  The veteran was examined again in May 1996 for 
the purpose of out-processing.  While she complained of 
frequent indigestion and the use of antacids, no 
abnormalities of the gastrointestinal system were identified.

The veteran was afforded a general medical examination in 
July 1996.  She complained of gastritis with heartburn and 
reflux, chest pains.  She gave a six-year of experiencing 
heartburn.  She stated that the onset of her gastrointestinal 
problems occurred after her Persian Gulf experience.  Her 
history of in-service chest pain was noted.  She stated chest 
pain was brought on by stress rather than exertion.  A 
physical examination was conducted.  The impression, in 
pertinent part, was heartburn most likely secondary to 
reflux.  The examiner noted that was no history of gastritis 
or epigastric pain.  A gastrointestinal series was 
recommended.

An August 1996 upper gastrointestinal series with KUB showed 
an intermittent sliding hiatal hernia and reflux.  It was 
noted at that time that the veteran gave a history of chronic 
heartburn since pregnancy in 1990.  

The veteran was seen in at the Seattle VA Medical Center 
(VAMC) in June 1997 for complaints of indigestion.  She 
stated she had been having problems with indigestion since 
1994.  Subsequent VA and non-VA treatment records document 
her treatment for gastroesophageal reflux disease and a 
hiatal hernia.  None of the records contain any findings that 
link either condition to her active service.  

The record shows that the veteran's complaints of heartburn 
have been ascribed to a hiatal hernia and gastroesophageal 
reflux disease.  These diagnoses have been clearly 
established by both physical examination and laboratory 
testing.  This affirmative evidence supports the conclusion 
the veteran's gastrointestinal complaints are the result of a 
supervening condition (i.e., hiatal hernia).  Thus, under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, because service 
connection is specifically not warranted when the claimed 
condition is attributed to a supervening condition, as a 
matter of law, the claim for service connection for 
gastrointestinal disability due to an undiagnosed illness is 
without legal merit and must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  In 
this regard, the Board has thoroughly reviewed the evidence 
of record and finds that service connection is not warranted 
for a gastrointestinal disability including a hiatal hernia 
and gastroesophageal reflux disease.  The veteran's service 
medical records are absent any findings of hiatal hernia, 
gastroesophageal reflux disease, or any other 
gastrointestinal problem during her active service.  There is 
also no credible medical evidence linking the veteran's 
hiatal hernia or gastroesophageal reflux disease with her 
active service.  

The Board recognizes that the veteran is a licensed practical 
nurse.  However, there is no indication that she has 
sufficient medical expertise to diagnose disability or to 
determine its etiology.  Moreover, in statements made by the 
veteran at her July 1995 Reserves examination, she indicated 
that her gastrointestinal problems started in February 1995.  
Earlier medical records are devoid of any findings of 
gastrointestinal complaints.  The Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence).  In the present case, the Board 
finds that the opinion/statement made by the veteran is 
significantly undermined by the aforementioned medical 
evidence that was contemporaneous to her service.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for 
gastrointestinal disability (hiatal hernia and 
gastroesophageal reflux disease) because there is no evidence 
of pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of hiatal hernia and gastroesophageal reflux disease, there 
is no true indication either disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service and the negative examination performed at separation 
(demobilization examination) from service, any opinion 
relating the current gastrointestinal problem to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2003).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Entitlement to service connection for gastrointestinal 
disability is denied.
REMAND

The veteran contends that she currently suffers from a 
chronic left shoulder disability, and that that disability 
had its onset during her active service.  Specifically, she 
says her left shoulder disability was caused by having to 
carry her backpack, chemical gear, Alice pack and other 
military equipment for long distances and prolonged periods.  
The veteran also maintains that she suffers from chronic 
fatigue as a result of her service in Southeast Asia during 
the Persian Gulf War.  She states she has been diagnosed as 
having chronic fatigue syndrome.  Alternately, she argues 
that her chronic fatigue is a secondary disability caused by 
her service-connected post-traumatic stress disorder (PTSD).

With regard to her claim for service connection for left 
shoulder disability, service medical records show that the 
veteran reported in August 1987 that she had been in an motor 
vehicle accident in October 1985, and that, since that time, 
had been experiencing back and neck pain.  A physical 
examination conducted in September 1990 indicated that her 
upper extremities were normal.  When she was examined in 
March 1991, the veteran endorsed neck and back pain from 
having to carry her MOPP suit in an Alice pack and wearing a 
Kevlar helmet.  She was noted to have mild back pain with 
palpation.  At a Reserves examination conducted in July 1995, 
the veteran complained of left shoulder pain on certain 
motions.  She was diagnosed as having bursitis of the left 
shoulder.  At her May 1996 out-processing (retirement) 
examination, the veteran complained of left shoulder pain 
since her service in Desert Storm.  Additional post-service 
medical evidence establishes that the veteran continues to 
experience pain and spasm of the left shoulder.  The veteran 
should be afforded a VA examination to determine the nature 
and etiology of the veteran's left shoulder complaints.

A VA examination to determine the nature and etiology of the 
veteran's complaints of chronic fatigue is also required.  
The record shows that the veteran has been treated for 
fatigue, but that a diagnosis of chronic fatigue syndrome has 
not been established.  There is also evidence that suggests 
that the veteran's fatigue is related to her service-
connected PTSD.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
her left shoulder disability or chronic 
fatigue.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

The RO should also request the veteran to 
submit any additional medical evidence 
that suggests a causal relationship 
between her current left shoulder 
disability and her active service.  
Similarly, she should be asked to submit 
any additional evidence that establishes 
a causal relationship between her chronic 
fatigue and her service-connected PTSD, 
or that attributes her fatigue to an 
undiagnosed illness, to include chronic 
fatigue syndrome.  

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of any currently 
present disability of the left shoulder.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current disability of the left 
shoulder is more likely, less likely or 
as likely as not related to the veteran's 
military service or to any incident 
therein, or whether it is due to an 
undiagnosed illness.  The examiner should 
also indicate whether a disability of the 
left shoulder pre-existed service 
(following an 1985 motor vehicle 
accident) and, if so, whether such 
disorder underwent an increase in 
disability beyond the natural progress of 
the disability.  The rationale for all 
opinions expressed must also be provided.

3.  The RO should schedule the veteran 
for a VA examination(s) to determine 
whether the veteran has chronic fatigue 
syndrome.  The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

If chronic fatigue syndrome is not found, 
the examiner should provide an opinion as 
to whether any current diagnosed or 
undiagnosed disability manifested by 
fatigue is present, and if so, whether it 
is compensably disabling.  The rationale 
for all opinions expressed must also be 
provided.

4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
her repesentative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2003 Supplement Statement of the Case, 
and discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



